 

 

Case 7:19-mj-03132 Document1 Filed on 12/21/19 in TXSD Page 1 of 3
AO 91 (Rev 8/01) Criminal Complaint

 

 

 

 

United States District Court
SOUTHERN DISTRICT OF TEXAS DEC 3-4 2019
McALLEN DIVISION
. David J. Bradley, Ch
UNITED ~ OF AMERICA CRIMINAL COMPLAINT
Guillermo Lopez-Perez Principal Case Number:
YOB: 1989 Mexico M-19- 3 I3 Z2-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 19,2019 _ in Starr County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Felix Antonio Banegas-Polanco and Javier Jimenez-Aguilar
citizens and nationals of Honduras and Mexico, along with two (2) other undocumented aliens, for a total of four
(4), who had entered the United States in violation of law, concealed, harbored or shielded from detection or
attempted to conceal, harbor, or shield from detection such aliens in any place, including any building or means
of transportation, to wit: a residence located in Roma, Texas

 

in violation of Title 8 United States Cade, Section(s) 1324(a)(1)(A){iii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On pPece ber 19, 20 9: ,Border Patrol bserved conducted surveillance a e at a residence id¢ identified as a house ; bein used to

arbor un cument aliens. A ents © served a vehicle arrive att tjon and a male carrying two white. plastic
as. possibl y groceries, entered the home Severa inutes later, np doce su fect came out and boarded the vehicle The
vehicle drove off and agents began surveillance on the vehicle.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21,
2019.

SEE ATTACHMENT

Continued on the attached sheet and made a part of this complaint: [X]ves [__]No

Submitted by reliable electronic means, sworn to and attested

telephonically per Ted. R. Cr.P.4.1, and probable cause found on:
: {Sf Jose E. Diaz

Signature of Complainant

Jose E. Diaz Border Patrol Agent
Printed Name of Complainant

December 21, 2019 12:04 p.m. at McAllen, Texas

Date . City and State sO
Peter E. Ormsby _, U.S. Magistrate Judge fez ae

Name and Title of Judicial Officer Signature of Judicial Officer

 
 

 

Case 7:19-mj-03132 Document1 Filed on 12/21/19 in TXSD Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN, TEXAS
ATTACHMENT TO CRIMINAL COMPLAINT:
M-19-313 2. -m
RE: Guillermo Lopez-Perez
CONTINUATION:

After conducting surveillance on the vehicle, agents approached the driver when he stopped at a
residence. Agents questioned the driver and were informed of the location of the person that was
seen going into the residence. The driver claimed it was his nephew, later identified as Guillermo
Lopez-Perez, and told agents that he had information regarding another house that was being used to
harbor illegal aliens. Agents arrived at a residence where they believed Lopez could be found.
Agents approached the front door and knocked. Lopez answered the door. Agents identified
themselves then asked Lopez if he could step outside. Lopez provided agents with a false name.
After agents conducted and immigration inspection, he then confessed his true name and admitted to
being an undocumented alien. Agents further questioned Lopez regarding the house they believed
was being used to harbor undocumented aliens. Lopez admitted to agents that he knew of a stash
house where four (4) undocumented aliens were being held. Lopez told agents he was in charge of
taking care of the undocumented aliens. He also gave written consent to search the house. Lopez
was taken into custody and accompanied agents to the residence located in Roma, Texas where the
four (4) undocumented aliens were located. Lopez was unsuccessful in attempting to have the aliens
open the door and exit. Lopez told agents the rear window was open and allowed agents to enter
through that window. Agents discovered four (4) undocumented aliens at the residence.
Additionally, the house owner made contact with agents and informed them that Guillermo Lopez-
Perez was the person renting the residence. Several rental receipts for the rent of the residence were
discovered with Lopez’s on them. Lopez and the four (4) undocumented aliens were transported to
the Rio Grande City Border Patrol Station for processing.

PRINCIPAL STATEMENT
Guillermo Lopez-Perez was read his Miranda Rights. He understood his rights and provided a sworn
statement.

Lopez, a citizen of Mexico, stated he crossed illegally into the United States about five or six months
ago. Lopez stated he was asked by a friend in Mexico to check up on the house for some money.
Lopez was told to check on some guys and take them food because they were alone. Lopez claimed
he would also go to see if the guys were still there and had checked on them twice. Lopez told agents
the house was just used to harbor undocumented aliens.

MATERIAL WITNESS STATEMENTS
Felix Antonio Banegas-Polanco and Javier Jimenez-Aguilar were read their Miranda Rights. Both
subjects understood and agreed to provide a sworn statement without the presence of an attorney.

Page 2
 

EE E__ EEE
Case 7:19-mj-03132 Document1 Filed on 12/21/19 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

MicALLEN, TEXAS
ATTACHMENT TO CRIMINAL COMPLAINT:
M-19-3/32Z -m
RE: Guillermo Lopez-Perez
CONTINUATION:

Felix Antonio Banegas-Polanco, a citizen of Honduras, stated his brother made the smuggling
arrangements and paid more than 7,000 dollars to be smuggled to his final destination of Houston,
Texas. After crossing the river along with twelve (12) other subjects, Banegas stated that he was
instructed to walk in the brush until they arrived at a road where a truck will be waiting for them.
Banegas stated that once they arrived at such road there would be a truck waiting for them. Banegas
stated that the driver of the truck told them to hurry up and to get in. Banegas stated that all the
thirteen (13) subjeects, ncluding himself were taken to a house. Approximately three (3) hours later,
he was picked up along with another subject and was taken to the house where he was later
apprehended. Banegas stated he entered the house there was one subject inside. The subject inside
the house told him to go into a room and wait. Banegas stated that he then asked for food, but the
subject inside the house told him that he had to wait until the next day.

Banegas-Polanco identified Guillermo Lopez, through a photo lineup, as the caretaker of the house.

Javier Jimenez-Aguilar, a citizen of Mexico, stated his parents made the smuggling arrangements and
_paid an unknown amount of money to be smuggled to his final destination of San Francisco,
California. After crossing the river along with twelve (12) other subjects, Jimenez stated that they
were all to be picked up and taken to a house by a truck. Jimenez stated that a couple of hours later
he was picked up by a different truck and taken with another subject to another house where they
were later apprehended. Jimenez stated that once he entered the house there was another subject that
asked him if he was cold. Jimenez stated that he grabbed a bottle of water and asked for food, but the
subject did not answer.

Jimenez-Aguilar identified Guillermo Lopez, through a photo lineup, as the caretaker of the house.

 

Page 3

 
